DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 3/3/2020.
Claims 1-17 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f).

Specification
The disclosure is objected to because of the following informalities:
“K*PeerProcessingCapa[i,l]/v” at line 4 of [0081] should be “K*PeerProcessingCapa[i,j]/v” (see lines 1-3 of [0081], this operation is used to calculate the number of the core number of the j-th core #j to be stored in the PeerSelector[i,*]).
The meanings of “K tasks of the type corresponding to the function F1 are distributed to the cores #C11 to #C1N1 belonging to the core set #2 by using PeerProcessingCapa21[N1,N1] … the cores #C11 to #C1N1 belonging to the core set #3 by using PeerPorcessingCapa31[N1,N1] and PeerSelector31[N1,K]” at lines 6-11 of [0177] from the specification are not clear. To be more specific, according to Fig. 18, the cores #C11 to #C1N1 are belonged to the core set #1, and thus the meanings of “the cores #C11 to #C1N1 belonging to the core set #2” and “the cores #C11 to #C1N1 belonging to the core set #3” from the description above are not clear; in addition according to [0176], the type of tasks corresponding to the function F1 should be allocated with the cores from the core set #1, and thus the meaning of distributing tasks corresponding to the function F1 to cores belonged to the core set #2 or the core set #3 from the description above is not clear.
Appropriate correction is required.

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:
“the predetermined number of elements” at line 3 of Claim 2 should be “a predetermined number of elements” (Claim 8 is objected due to same reason).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 17, the meaning of limitation “the processor” at line 5 is not clear. Claim 17 depends on Claim 13; Claim 13 describes a plurality of processors that also including a first processor and a second processor. Thereby, it is not clear that which processor being referred by claimed “the processor” at Claim 17. For the purpose of examination, examiner considered “the processor” from Claim 17 can be anyone of the first and second processors from Claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is a system claim and recites action of “distributing a predetermined number of tasks … respective ratios of the collected processing capacities”. Such distributing can be considered as mental processes of manually scheduling the tasks to certain resources performed by human mind and/or with pen and paper. Mental processes have been found by the courts to be abstract. 
The additional limitations “an information processing apparatus”, “a plurality of processors communicatively coupled to each other” and “each of the plurality of processors configured to independently execute a task distribution process” are merely using computer components as tool to perform the abstract idea of distributing/scheduling. The additional limitation “collecting processing capacities of the plurality of processors” is merely adding insignificant extra-solution activity to the judicial exception (similar to example of “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)”, the claimed collecting is mere data gathering for performing the abstract idea of distributing/scheduling, and thus the claimed collecting is considered as adding insignificant extra-solution activity to the judicial exception). Neither of these two types of additional limitations are indicative of integration into a practical application. Thereby, Claim 1 is directed to abstract idea at the step 2A analysis of 2019 PEG.
For step 2B analysis of 2019, similar to the explanation above, the additional limitations “an information processing apparatus”, “a plurality of processors communicatively coupled to each other” and “each of the plurality of processors configured to independently execute a task distribution process” are merely using computer components as tool to perform the abstract idea of distributing/scheduling. The additional limitation “collecting processing capacities of the plurality of processors” is merely adding insignificant extra-solution activity to the judicial exception. Neither of these two types of additional limitations are indicative of inventive concept. 
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 
Claims 2-6 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition, for Claim 2, similar to the analysis at Claim 1, the limitations “store a plurality of random number sequences each including the predetermined number of elements, wherein: each of the plurality of random number sequences … in the plurality of random number sequences”, “randomly generating a first inter value equal to or lower than the first number”, “selecting a first random number … random number sequences” and “distributing … using the first random number sequence” are considered mental processes that are abstract idea (note: the limitation “wherein: each of the plurality of random number sequences … in the plurality of random number sequences” is actually the details for descripting what kind of data or information being stored, and thus it does not change the nature of abstract idea of storing action). The additional limitation of “a memory” is merely using a computer component to perform the abstract idea of storing action. Such type of additional limitation is neither indicative of integration into a practical application nor indicative of inventive concept. Thereby, Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In addition, for Claim 3, similar to the analysis at Claim 1, the limitations “generating an identification number sequence … a ratio of the processing capacity of the processor”, “selecting a random number one by one … the predetermined number of tasks occurs”, “reading a first identification number … the selected random number” and “distrusting the first task … by the first identification number” are considered as mental processes that are abstract idea. There is no additional limitation other than the identified abstract idea. Thereby, Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In addition, for Claim 4, similar to the analysis at Claim 1, the limitations “randomly generating a second integer value equal to or lower than the first number” and “cyclically selecting, as the random number, a first random number from … which is identified by the second integer value” are considered as mental processes that are abstract idea. There is no additional limitation other than the identified abstract idea. Thereby, Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In addition, for Claim 5, similar to the analysis at Claim 1, the limitations “a task type of a task among the predetermined number of tasks is identified each time the task occurs” and “a distribution destination of the task is determined by … independently” are considered as mental processes that are abstract idea (i.e., performing the actions of identifying task type of a task and determining a distribution destination for the task). The additional limitations of “the information processing apparatus”, “a plurality of processor sets each … with different one of task types” and “each of processors associated with the identified task type” are merely using a computer component to perform the abstract idea of storing action. Such type of additional limitation is neither indicative of integration into a practical application nor indicative of inventive concept. Thereby, Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In addition, for Claim 6, similar to the analysis at Claim 1, the limitations “classified into two groups including a first group and a second group”, “a task type of a task among the predetermined number of tasks is determined each time the task occurs” and “when the task type is determined to be a first task type … by executing the task distribution process independently” and “when the task type is determined to be a second task type … associated with the second task type” are abstract idea (i.e., performing the actions of classifying/determining the processor sets into two groups, determining task type of a task and determining a distribution destination for the task). The additional limitations of “the information processing apparatus”, “a plurality of processor sets each … with different one of task types” and “each of processors associated with the first task type” are merely using a computer component to perform the abstract idea of storing action. Such type of additional limitation is neither indicative of integration into a practical application nor indicative of inventive concept. Thereby, Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding to Claim 7, Claim 7 is a product claim and recites action of “distributing a predetermined number of tasks … respective ratios of the collected processing capacities”. Such distributing can be considered as mental processes of manually scheduling the tasks to certain resources performed by human mind and/or with pen and paper. Mental processes have been found by the courts to be abstract. 
The additional limitations “computer-readable recording medium”, “a computer”, “a plurality of processors”, “each of the plurality of processors that are communicatively coupled to each other to independently execute a task distribution process” are merely using computer components as tool to perform the abstract idea of distributing/scheduling. The additional limitation “collecting processing capacities of the plurality of processors” is merely adding insignificant extra-solution activity to the judicial exception (similar to example of “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)”, the claimed collecting is mere data gathering for performing the abstract idea of distributing/scheduling, and thus the claimed collecting is considered as adding insignificant extra-solution activity to the judicial exception). Neither of these two types of additional limitations are indicative of integration into a practical application. Thereby, Claim 7 is directed to abstract idea at the step 2A analysis of 2019 PEG.
For step 2B analysis of 2019, similar to the explanation above, the additional limitations “an information processing apparatus”, “a plurality of processors communicatively coupled to each other” and “each of the plurality of processors configured to independently execute a task distribution process” are merely using computer components as tool to perform the abstract idea of distributing/scheduling. The additional limitation “collecting processing capacities of the plurality of processors” is merely adding insignificant extra-solution activity to the judicial exception. Neither of these two types of additional limitations are indicative of inventive concept. 
Thereby, Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 8-12 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, for each of Claims 8-12, each of the Claims 8-12 is rejected for the same reason set forth in the rejections of Claims 2-6 above respectively.


Regarding to Claim 13, Claim 13 is a system claim and recites action of performing mathematical calculations, i.e., limitations of “calculate ratios of processing capacities … which a predetermined number of tasks are executed”, and action of performing “distribution of tasks … based on the calculated ratios”. Such distributing can be considered as mental processes of manually scheduling the tasks to certain resources performed by human mind and/or with pen and paper. Both of Mathematical calculations and mental processes have been found by the courts to be abstract. 
The additional limitations “an information processing apparatus”, “a plurality of processors communicatively coupled to each other”, “a first processor”, “a second processor “are merely using computer components as tool to perform the abstract idea of the mathematical calculations and mental processes. Such type of additional limitations is not indicative of integration into a practical application. Thereby, Claim 13 is directed to abstract idea at the step 2A analysis of 2019 PEG.
For step 2B analysis of 2019, similar to the explanation above, the additional limitations “an information processing apparatus”, “a plurality of processors communicatively coupled to each other”, “a first processor”, “a second processor “are merely using computer components as tool to perform the abstract idea of the mathematical calculations and mental processes. Such type of additional limitations is not indicative of inventive concept. 
Thereby, Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 14-17 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition, for Claim 14, similar to the analysis at Claim 13, the limitations of “calculates first ratios of processing capabilities of the plurality of processors” and “calculates second ratio of processing capabilities in parallel with the calculation” are abstract idea of mathematical calculations (note: the limitation “but starting calculation of the second ratios … started calculation of the first ratios” is only describing the time condition of performing the mathematical calculations, such limitation does not change the nature of abstract idea and thus such limitation is still part of the abstract idea). The additional limitations “the first processor” and “the second processor” are merely using computer components to perform the abstract idea of mathematical calculations. Such type of additional limitation is neither indicative of integration into a practical application nor indicative of inventive concept. Thereby, Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In addition, for Claim 15, similar to the analysis at Claim 13, the limitation of “the tasks are distributed based on each of the first ratios and the second ratios … during the time period” is considered as the abstract idea of distributing/scheduling the tasks. There is no additional limitation other than the identified abstract idea. Thereby, Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In addition, for Claim 16, the limitation of “wherein each processing capability is a reserve capacity of a processor acquired by subtracting a usage rate of the processor from 100%” is only detail description for the abstract idea of mathematical calculations. Such limitation does not change the nature of the abstract idea. There is no additional limitation other than the identified abstract idea. Thereby, Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In addition, for Claim 17, similar to the analysis at Claim 13, the limitations “stores a random number table having a plurality of rows of random numbers and a number of columns equal to the predetermined number of tasks”, “randomly generate an integer value equal to lower than the predetermined number of tasks”, “select a row from the random number table based on the generated integer value” and “execution of the distribution of tasks based on the selected row” are considered mental processes that are abstract idea. The additional limitations of “the memory”, “the processor” are merely using computer components to perform the abstract idea of storing action and generating action. Such type of additional limitation is neither indicative of integration into a practical application nor indicative of inventive concept. Thereby, Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to ta judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shestak et al. (US 20090244582 A1, hereafter Shestak) in view of Gortez et al. (US 7391732 B1, hereafter Gortez) and Buddhikot et al. (US 20110243084 A1, hereafter Buddhikot).

Regarding to Claim 1, Shestak discloses: An information processing apparatus comprising: a plurality of processors communicatively coupled to each other (see [0008] and [0011]-[0012]; “multiple computers/processors (“compute nodes”) are tightly coupled in a multiprocessor computing architecture”), at least one of the plurality of processors configured to independently execute a task distribution process including
collecting processing capacities of the plurality of processors (see [0051]; “determine the probability distribution for each processor to process this next raw sheetside” and “the probability distribution for each processor is defined as a probability function that defines that processor's capability for processing the next sheetside—or more often for processing a class of sheetside images of which the current sheetside is a member”, emphasis added. In order to determine the probability distribution for each processor, the capability information of each processors is required to be collected or retrieved), and
distributing a predetermined number of tasks to the plurality of processors with distribution probabilities corresponding to [respective ratios of] the collected processing capacities (see [0051]-[0052]; “selects the “best” processor based on the probability distributions function computations for each processor”. Also see [0031], [0049], “distributing or mapping sheetsides to processors for optimal processing of the document”).

Shestak does not disclose: the task distribution process is performed by each of the plurality of processors independently;
the distributing is performed with distribution probabilities corresponding to respective ratios of the collected processing capacities.
However, Gortez discloses: distributing a predetermined number of tasks to the plurality of resources with distribution probabilities corresponding to respective ratios of the collected resource capacities (see Claim 3; “choosing a particular one of said paths as the path for said particular circuit, wherein the selection of said selected link includes the application of a probabilistic rule, wherein said probabilistic rule is that said selected link is randomly selected from among said two or more remaining links, wherein the random selection is based on a probability assigned to each of said two or more remaining links, and wherein each of said two or more remaining links is assigned a probability that is a function of the ratio of the amount of bandwidth available on that remaining link to the total amount of bandwidth available on all of said two or more remaining links”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the distribution probabilities determined for each processors for selecting proper processor to execute jobs from Shestak by including utilizing the probability that is a function of the ratio of the amount of available remaining resources on a particular item to the total available remaining resources of all items on the system to select proper item to execute the job from Gortez, since it is well-known and understood that using a ratio of two numbers to represent the probability of one component to be selected/pick among multiple components.
In addition, Buddhikot discloses: each of the plurality of nodes configured to independently execute same algorithm (see [0084]; “each node can run the same algorithm and get the same result independently”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the structure of execution of the task distribution algorithm performed by a head/central node at a system having a head/controller node and multiple worker nodes from the combination of Shestak and Gortez by including the structure of executing same algorithm by each node at a system having a head/central node and multiple worker nodes independently instead of executing the same algorithm by the head/central node only from Buddhikot, and thus the combination of Shestak, Gortez and Buddhikot would disclose the missing limitations from Shestak. Both mechanisms of utilizing a head/central node only to perform job/resource distribution algorithm and utilizing each of all nodes at the system/network to perform job/resource distribution algorithm are known two different mechanisms at computing job/resource distribution algorithm, Shestak provides feature of using a heap/central node to perform algorithm of distributing jobs to multiple processors at the network and Buddhikot provides feature of a system is able to perform either one of using a heap/central node to perform the job/resource distribution algorithm and using each of all node at the network to perform the job/resource distribution algorithm, it would have been obvious to one skilled in the art to substitute a system structure of utilizing a head/central node to perform job/resource distribution algorithm as taught by Shestak to a system structure of utilizing each node at the network to perform job/resource distribution algorithm as taught by Buddhikot to achieve the predictable result.

Regarding to Claim 7, Claim 7 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 13, Claim 13 is rejected for the same reason set forth in the rejection of Claim 1 above (note: based on step 300 of Fig. 3 from Shestak and the capacity of resources used for performing the task/request distribution process from both of Shestak and Gortez is the remaining available/free capacity of the resources, and thus it is known to one with ordinary skill in the art that there are certain tasks/requests were distributed and executed, i.e., claimed “a predetermined number of tasks are executed”, before the new task/request, i.e., claimed “a new task occurs”).

Regarding to Claim 14, the rejection of Claim 13 is incorporated and further the combination of Shestak, Gortez and Buddhikot discloses: the first processor calculates first ratios of processing capabilities of the plurality of processors, and the second processor calculates second ratios of processing capabilities in parallel with the calculation by the first processor, but starting calculation of the second ratios at a time within the time period after the first processor has started calculation of the first ratios (see Claim 3 from Gortez and [0084] from Buddhikot; “wherein the random selection is based on a probability assigned to each of said two or more remaining links, and wherein each of said two or more remaining links is assigned a probability that is a function of the ratio of the amount of bandwidth available on that remaining link to the total amount of bandwidth available on all of said two or more remaining links” and “each node can run the same algorithm and get the same result independently”. The two processor nodes perform the same task distribution process/algorithm that including steps of calculating ratios of processing capacities of the plurality of processors independently, and thus it is known to one with ordinary skill in the art that there is a reasonable embodiment of one of the processor nodes, i.e., claimed second processor, starts performing the same task distribution process/algorithm at a time within the time period after another one, i.e., claimed first processor, has started performing the same task distribution process/algorithm but the executions of the two processor node would include certain overlap in time, i.e., in parallel).

Regarding to Claim 15, the rejection of Claim 14 is incorporated and further the combination of Shestak, Gortez and Buddhikot discloses: wherein the tasks are distributed based on each of the first ratios and the second ratios during the time period to reduce load distribution inequalities between the plurality of processors that are created from load balance changes occurring during the time period (see Claim 3 from Gortez; “choosing a particular one of said paths as the path for said particular circuit, wherein the selection of said selected link includes the application of a probabilistic rule, wherein said probabilistic rule is that said selected link is randomly selected from among said two or more remaining links, wherein the random selection is based on a probability assigned to each of said two or more remaining links, and wherein each of said two or more remaining links is assigned a probability that is a function of the ratio of the amount of bandwidth available on that remaining link to the total amount of bandwidth available on all of said two or more remaining links”, emphasis added. The selection of the proper resource is based on randomly selecting in view of the probability that is a function of the ratio of the amount of bandwidth available on that remaining link to the total amount of bandwidth available on all of said two or more remaining links, and thus such selection would reduce the load distribution inequalities between the plurality of processors that are created from load balance changes).

Claims 2-4, 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shestak et al. (US 20090244582 A1, hereafter Shestak) in view of Gortez et al. (US 7391732 B1, hereafter Gortez) and Buddhikot et al. (US 20110243084 A1, hereafter Buddhikot) and further in view of Sandstrom (US 20130117168 A1), Mackinnon (US 20190347071 A1) and Hong et al. (US 20200162725 A1, hereafter Hong).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Shestak, Gortez and Buddhikot discloses: randomly selecting a processor from the plurality of processors for a task to be distributed and distributing the task by using the randomly selection (see [0051]-[0052] from Shestak and Claim 3 from Gortez; “choosing a particular one of said paths as the path for said particular circuit, wherein the selection of said selected link includes the application of a probabilistic rule, wherein said probabilistic rule is that said selected link is randomly selected from among said two or more remaining links, wherein the random selection is based on a probability assigned to each of said two or more remaining links, and wherein each of said two or more remaining links is assigned a probability that is a function of the ratio of the amount of bandwidth available on that remaining link to the total amount of bandwidth available on all of said two or more remaining links”, emphasis added).

The combination of Shestak, Gortez and Buddhikot does not disclose: a memory configured to store a plurality of random number sequences each including the predetermined number of elements, wherein:
each of the plurality of random number sequences is identified by an integer value ranging from 1 to a first number, the first number indicating a number of random number sequences included in the plurality of random number sequences; and
the task distribution process includes:
randomly generating a first integer value equal to or lower than the first number,
selecting a first random number sequence identified by the first integer value from the plurality of random number sequences, and
distributing the predetermined number of tasks by using the first random number sequence.
However, Sandstrom disclose: a memory configured to store a [plurality of random number] sequence[s each] including the predetermined number of elements, and the task distribution process includes: distrusting the predetermined number of tasks by using the first sequence  (see [0089] and Table 4; “the core to application task assignment algorithm module 330 produces a core ID# indexed array 420 indexed with the application and task IDs”. The indexed array 420 is a sequence including same number of elements as number of tasks; each number/element at the indexed array 420 indicates the corresponding core/processor assigned/distributed for executing a corresponding task).
 It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the task distribution process from the combination of Shestak, Gortez and Buddhikot by including a task distribution process having a sequence of numbers indicating a corresponding processor core assigned for executing a corresponding task from Sandstrom, since it is well-known and understood to using a data structure containing task distribution result to indicating the mapping of corresponding tasks and corresponding processor core executing the tasks (see [0089] and Fig. 4 from Sandstrom).

Furthermore, Mackinnon discloses: a memory configured to store a plurality of number sequences, wherein: each of the plurality of number sequences is identified by an integer value ranging from 1 to a first number, the first number indicating a number of number sequences included in the plurality of number sequences (see Fig. 6A and [0066]; “slab 610 is defined by processors 621-628 in processor group 620, illustrated as columns in the chart of FIG. 6A. Each processor may store a data element in a register row 631-638 of the registers 630, illustrated as rows in the chart of FIG. 6A”. Each processors writes/stores its execution data/result to a row of the data structure; such data structure forms a plurality of number sequences and each of the number sequences is identified by an integer value ranging from 1 to a number representing total number of processors, i.e., a number of number sequences included in the plurality of number sequences).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the task distribution process performed by the multiple processors independently from the combination of Shestak, Gortez, Buddhikot and  Sandstrom by including a data structure that each row of the data structure storing data information executed by a corresponding processor from Mackinnon, since it is well-known and understood to using a data structure storing data information executed by multiple processors (see Fig. 6A and [0066] from Mackinnon).

In addition, Hong discloses: randomly generating a first integer value, selecting a results identified by the first integer value from the plurality of results (see [0091]; “if at least two groups of test results are the same as the subjective assessment results of the samples in the test set, an initial decision tree model may be randomly selected, from at least two initial decision tree models corresponding to the at least two groups of test results, as the decision tree model for video quality assessment”. When there are multiple results can be selected, one of the results can be randomly selected).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the task distribution process performed by the multiple processors independently from the combination of Shestak, Gortez, Buddhikot, Sandstrom and Mackinnon by including mechanism of randomly selecting one result candidate from the multiple result candidates from Hong, since it is well-known and understood to one with ordinary skill in the art that randomly selecting one of the candidate if there are multiple candidates matches (see [0091] from Hong).
Thereby, the combination of Shestak, Gortez, Buddhikot, Sandstrom, Mackinnon and Hong discloses: further comprising a memory configured to store a plurality of random number sequences each including the predetermined number of elements, wherein: each of the plurality of random number sequences is identified by an integer value ranging from 1 to a first number, the first number indicating a number of random number sequences included in the plurality of random number sequences (see Claim 3 from Gortez, [0084] from Buddhikot,  [0089], Table 4 from Sandstrom, Fig. 6A from Mackinnon. At the combination system, each processor at the network would perform the same task distribution process including step of randomly selecting proper processors for the predetermined tasks, and thus the memory would store a plurality of random number sequences similar to Fig. 6A from Mackinnon while the actual data of the random number sequence would be similar to core # sequence shown on Table 4 of Sandstrom. Each row of the random number sequence represents the task distribution result performed by a corresponding processor. For example, If the system has M number of tasks to be distributed at N number of processors, then such a plurality of random number sequences would be similar as a matrix of N rows and M columns that each row is the task distribution process result performed by a corresponding processor and each entry at the matrix would represents the corresponding processor distributed for executing the corresponding task); and
the task distribution process includes:
randomly generating a first integer value equal to or lower than the first number, selecting a first random number sequence identified by the first integer value from the plurality of random number sequences, and distributing the predetermined number of tasks by using the first random number sequence (see the analysis above and [0092] from Hong. Continue with the example of M number of tasks to be distributed at N number of processors explained above, the system contains N number of task distribution results performed by N number of processors, and thus the system would randomly select one of the N rows of task distribution results and then distrusting the M number of task to the N number of processors according to the random selection).

Regarding to Claim 3, the rejection of Claim 2 is incorporated and further the combination of Shestak, Gortez, Buddhikot, Sandstrom, Mackinnon and Hong discloses: wherein the task distribution process further includes:
generating an identification number sequence including the predetermined number of elements each storing an identification number identifying a processor of the plurality of processors (see [0089], Table 4 from Sandstrom and the analysis from Claim 2. The system stores a data structure including the task distribution process results performed by the multiple processors, each entry of the data structure is an identification number identifying a corresponding processor to be assigned for executing a corresponding task result from executing the task distribution process by a corresponding processor), a number of elements storing the same identification number being determined in accordance with a ratio of the processing capacity of the processor (see Claim 3 from Gortez and the analysis from Claim 2, each entry at the data structure including the task distribution process results performed by the multiple processors is determined/selected in accordance with a ratio of the processing capacity of the corresponding processor);
selecting a random number one by one from the first random number sequence every time a first task among the predetermined number of tasks occurs, reading a first identification number stored in an element of the identification number sequence which is identified by the selected random number, and distributing the first task to a first processor among the plurality of processors which is identified by the first identification number (see the analysis of Claim 2. Since there are multiple task distribution process results performed by the N number processors, and thus the system would randomly select one of the results, i.e., one of the rows having the task distribution process result performed by one of the processors, in order to distributing the M number of tasks to N number of processors according to the randomly selected row/result).

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of Shestak, Gortez, Buddhikot, Sandstrom, Mackinnon and Hong discloses: the task distribution process includes: randomly generating a second integer value equal to or lower than the first number, and cyclically randomly selecting, as the random number, a first random number from an element of the first random number sequence which is identified by the second integer value (see Claim 3 from Gortez, [0089] and Table 4 from Sandstrom; “choosing a particular one of said paths as the path for said particular circuit, wherein the selection of said selected link includes the application of a probabilistic rule, wherein said probabilistic rule is that said selected link is randomly selected”. Based on the particular distribution/assignment result shown on Table 4 from Sandstrom, core # N is selected multiple times for executing the different tasks, and thus such particular distribution/assignment result shown on Table 4 from Sandstrom would require cyclically randomly selecting the claimed first random number identified by the second random integer value, wherein the second random integer value is randomly generated to randomly select one of the processors according to the task distribution process described by Claim 3 of Gortez. Note: since there is only N number or claimed first number of processors at the network, and thus the second integer value must be generated in a manner of equals to or lowers than the claimed first number).

Regarding to Claim 8, the rejection of Claim 7 is incorporated and further Claim 8 is a product claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further Claim 9 is a product claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 10, the rejection of Claim 9 is incorporated and further Claim 10 is a product claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 17, the rejection of Claim 13 is incorporated and further Claim 17 is rejected for the same reason set forth in the rejection of Claim 2 above.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shestak et al. (US 20090244582 A1, hereafter Shestak) in view of Gortez et al. (US 7391732 B1, hereafter Gortez) and Buddhikot et al. (US 20110243084 A1, hereafter Buddhikot) and further in view of Aguilar et al. (US 7516456 B2, hereafter Aguilar).

Regarding to Claim 5, the rejection of Claim 1 is incorporated, the combination of Shestak, Gortez and Buddhikot does not disclose:
the information processing apparatus includes a plurality of processor sets each including a plurality of processors, each of the plurality of processor sets being associated with different one of task types;
a task type of a task among the predetermined number of tasks is identified each time the task occurs; and
a distribution destination of the task is determined by executing the task distribution process independently on each of processors associated with the identified task type.
However, Aguilar discloses: the information processing apparatus includes a plurality of processor sets each including a plurality of processors, each of the plurality of processor sets being associated with different one of task types (see Claim 1; “a computer environment that includes a plurality of dissimilar processors”, “a plurality of first tasks adapted to be executed by a first type of processor from the plurality of dissimilar processors”, “the plurality of first tasks corresponding to the first task type”, “a plurality of second tasks adapted to be executed by a second type of processor from the plurality of dissimilar processors” and “the plurality of second tasks corresponding to the second task type”. Also see Claim 6 for there are a plulriaty of second type of processors for executing the second type of tasks and see Figs. 3 and 8, lines 28-40 of col. 6 for there are a plurality of first type of processors for executing the first type of tasks, i.e. PUs ); 
a task type of a task among the predetermined number of tasks is identified each time the task occurs (see Claim 1; “analyzing a first task type and a second task type included in the application”, “a plurality of first tasks adapted to be executed by a first type of processor from the plurality of dissimilar processors”, “the plurality of first tasks corresponding to the first task type”, “a plurality of second tasks adapted to be executed by a second type of processor from the plurality of dissimilar processors” and “the plurality of second tasks corresponding to the second task type”); and
a distribution destination of the task is determined by executing the task distribution process [independently] on [each of] processors associated with the identified task type (see Claim 1; “scheduling, during execution of the application, a plurality of first tasks adapted to be executed by a first type of processor from the plurality of dissimilar processors, the scheduling performed by the first scheduler that maintains a first run queue that includes data corresponding to the first tasks, the plurality of first tasks corresponding to the first task type”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the executions of plurality of tasks/requests based on a particular task distribution process performed by each processors on the network from the combination of Shestak, Gortez and Buddhikot by including the structure of scheduling or distributing different types of tasks to a corresponding processor that is suitable for executing a corresponding type of tasks from Aguilar, and thus the combination of Shestak, Gortez,  Buddhikot and Aguilar would disclose the missing limitations from the combination of Shestak, Gortez and Buddhikot (note: the combination of Shestak, Gortez and Buddhikot already discloses a mechanism of executing a task distribution process independently on each of processors, Aguilar further discloses a corresponding scheduler would be utilized to schedule a corresponding type of tasks, and thus the new combination system would at least disclose a distribution destination of the task is determined by executing the task distribution process independently on each of processors associated with the identified first task type), since it would provide a method of not only providing a suitable processor based on corresponding task type but also reducing the workload of the scheduler by utilizing two instances of schedulers instead of one single instance of scheduler (see Claim 1 of Aguilar. Note: based on lines 30-37 of col. 1 and 63-64 of col. 5 from Gortez, there are at least two types/classes of services performed by two different service circuits; however, it is silence from Gortez that whether same or different schedulers would be utilized to schedule or distribute these different types/classes of services/tasks).

Regarding to Claim 6, the rejection of Claim 1 is incorporated, the combination of Shestak, Gortez and Buddhikot does not disclose:
the information processing apparatus includes a plurality of processor sets each including a plurality of processors, each of the plurality of processor sets being associated with different one of task types and classified into two groups including a first group and a second group;
a task type of a task among the predetermined number of tasks is determined each time the task occurs;
when the task type is determined to be a first task type associated with processors included in the first group, a distribution destination of the task is determined by executing the task distribution process independently on each of processors associated with the first task type; and
when the task type is determined to be a second task type associated with processors included in the second group, the task is randomly distributed to processors associated with the second task type.
However, Aguilar discloses: the information processing apparatus includes a plurality of processor sets each including a plurality of processors, each of the plurality of processor sets being associated with different one of task types and classified into two groups including a first group and a second group (see Claim 1; “a computer environment that includes a plurality of dissimilar processors”, “a plurality of first tasks adapted to be executed by a first type of processor from the plurality of dissimilar processors”, “the plurality of first tasks corresponding to the first task type”, “a plurality of second tasks adapted to be executed by a second type of processor from the plurality of dissimilar processors” and “the plurality of second tasks corresponding to the second task type”. Also see Claim 6 for there are a plulriaty of second type of processors for executing the second type of tasks and see Figs. 3 and 8, lines 28-40 of col. 6 for there are a plurality of first type of processors for executing the first type of tasks, i.e. PUs ); 
 a task type of a task among the predetermined number of tasks is determined each time the task occurs (see Claim 1; “analyzing a first task type and a second task type included in the application”, “a plurality of first tasks adapted to be executed by a first type of processor from the plurality of dissimilar processors”, “the plurality of first tasks corresponding to the first task type”, “a plurality of second tasks adapted to be executed by a second type of processor from the plurality of dissimilar processors” and “the plurality of second tasks corresponding to the second task type”); and
when the task type is determined to be a first task type associated with processors included in the first group, a distribution destination of the task is determined by executing the task distribution process [independently] on [each of] processors associated with the first task type (see Claim 1; “scheduling, during execution of the application, a plurality of first tasks adapted to be executed by a first type of processor from the plurality of dissimilar processors, the scheduling performed by the first scheduler that maintains a first run queue that includes data corresponding to the first tasks, the plurality of first tasks corresponding to the first task type”);
when the task type is determined to be a second task type associated with processors included in the second group, the task is [randomly] distributed to processors associated with the second task type (see Claim 1; “scheduling, during the execution of the application, a plurality of second tasks adapted to be executed by a second type of processor from the plurality of dissimilar processors, the scheduling performed by the second scheduler” and “informing the second type of processor to load one of the plurality of second tasks in response to the scheduling of the plurality of second tasks”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the executions of plurality of tasks/requests based on a particular task distribution process performed by each processors on the network from the combination of Shestak, Gortez and Buddhikot by including the structure of scheduling or distributing different types of tasks to a corresponding processor that is suitable for executing a corresponding type of tasks from Aguilar, and thus the combination of Shestak, Gortez,  Buddhikot and Aguilar would disclose the missing limitations from the combination of Shestak, Gortez and Buddhikot (note: the combination of Shestak, Gortez and Buddhikot already discloses a mechanism of executing a task distribution process independently on each of processors, Aguilar further discloses a corresponding scheduler would be utilized to schedule a corresponding type of tasks, and thus the new combination system would at least disclose a distribution destination of the task is determined by executing the task distribution process independently on each of processors associated with the identified first task type. In addition, the task distribution process taught by the combination of Shestak, Gortez and Buddhikot includes feature of randomly distrusting the task to one of the processors at the network based on the probabilities of the processors, and thus the new combination also discloses the claimed limitation of “the task is randomly distributed to processors associated with the second task type”), since it would provide a method of not only providing a suitable processor based on corresponding task type but also reducing the workload of the scheduler by utilizing two instances of schedulers instead of one single instance of scheduler (see Claim 1 of Aguilar. Note: based on lines 30-37 of col. 1 and 63-64 of col. 5 from Gortez, there are at least two types/classes of services performed by two different service circuits; however, it is silence from Gortez that whether same or different schedulers would be utilized to schedule or distribute these different types/classes of services/tasks).

Regarding to Claim 11, the rejection of Claim 7 is incorporated and further Claim 11 is a product claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 12, the rejection of Claim 7 is incorporated and further Claim 12 is a product claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shestak et al. (US 20090244582 A1, hereafter Shestak) in view of Gortez et al. (US 7391732 B1, hereafter Gortez) and Buddhikot et al. (US 20110243084 A1, hereafter Buddhikot) and further in view of Kiyama et al. (US 20180074811 A1, hereafter Kiyama).

Regarding to Claim 16, the rejection of Claim 13 is incorporated, the combination of Shestak, Gortez and Buddhikot does not disclose: wherein each processing capability is a reserve capacity of a processor acquired by subtracting a usage rate of the processor from 100%.
However, Kiyama discloses: wherein each processing capability is a reserve capacity of a processor acquired by subtracting a usage rate of the processor from 100% (see [0122]; “the wording “remaining power of the telematics center 100” as used herein refers to an index indicating the degree of current processing load with respect to the processing capacity of the telematics center 100. For example, a value obtained by subtracting a usage rate of a CPU of a central processing unit 110 constituting the telematics center 100 from 100%”). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the determination of available capacity of the processor used for determining the distribution probability for each of the processors at the task distribution process from the combination of Shestak, Gortez and Buddhikot by including method of calculating the remaining available capacity of process in a percentage format from Kiyama, since it is well-known and understood for one with ordinary skill in the art to have a better understanding the degree of the remaining capacity for a resource via representing the remaining capacity in a percentage format.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196



/CHARLES M SWIFT/Primary Examiner, Art Unit 2196